Title: Thomas Jefferson to Joseph Jones, [24 April 1820]
From: Jefferson, Thomas
To: Jones, Joseph


					
						
							24 Apr. 8 90
						
					
					I thank am much indebted to you Sir for your kind attention to the bag of seeds from mr Appleton of which he had not advised. I will ask the favor of you to send it by any vessel bound to Richmd addressed to Capt B. Peyton who will pay the exp. from Petsbg. those to Petsbg as stated in your lre I now inclose with my thanks & assurces of great esteem & respect
					
						
							Th:J.
						
					
				